UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02021 Deutsche Securities Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:3/31/2015 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMarch 31, 2015(Unaudited) Deutsche Global Real Estate Securities Fund Shares Value ($) Common Stocks 99.0% Australia 5.7% BGP Holdings PLC* Dexus Property Group Federation Centres Goodman Group GPT Group Investa Office Fund Mirvac Group Novion Property Group Scentre Group Stockland Westfield Corp. (Cost $51,968,069) Canada 1.5% Allied Properties Real Estate Investment Trust (a) Calloway Real Estate Investment Trust Chartwell Retirement Residences (Units) (a) (Cost $14,508,448) Channel Islands 0.4% Camper & Nicholsons Marina Investments Ltd.* LXB Retail Properties PLC* (Cost $5,251,246) China 0.2% China Vanke Co., Ltd. "H"* (a) (Cost $1,420,753) Finland 0.5% Citycon Oyj*(Cost $5,741,139) France 4.1% Gecina SA Klepierre Societe Fonciere Lyonnaise SA Unibail-Rodamco SE (Cost $34,983,009) Germany 2.8% Deutsche Annington Immobilien SE Deutsche Wohnen AG (Bearer) TLG Immobilien AG* (Cost $25,227,139) Hong Kong 6.6% China Resources Land Ltd. Hang Lung Properties Ltd. Hongkong Land Holdings Ltd. Kerry Properties Ltd. Link REIT New World Development Co., Ltd. Shimao Property Holdings Ltd. Sino Land Co., Ltd. Sun Hung Kai Properties Ltd. Swire Properties Ltd. Wharf Holdings Ltd. (Cost $53,869,595) Ireland 0.3% Hibernia REIT PLC (b) Hibernia REIT PLC (b) (Cost $3,311,875) Italy 0.2% Beni Stabili SpA(Cost $1,803,297) Japan 12.2% Aeon Mall Co., Ltd. Daibiru Corp. Global One Real Estate Investment Corp. Invesco Office J-Reit, Inc. Japan Logistics Fund, Inc. Japan Real Estate Investment Corp. Japan Retail Fund Investment Corp. Mitsubishi Estate Co., Ltd. Mitsui Fudosan Co., Ltd. Mori Hills REIT Investment Corp. Nippon Accommodations Fund, Inc. (a) Nippon Building Fund, Inc. Nomura Real Estate Office Fund, Inc. NTT Urban Development Corp. Premier Investment Corp. Sekisui House Reit, Inc.* (a) Sumitomo Realty & Development Co., Ltd. Tokyo Tatemono Co., Ltd. Top REIT, Inc. (Cost $103,351,827) Netherlands 0.5% Wereldhave NV(Cost $4,835,094) Singapore 3.1% Ascendas Real Estate Investment Trust CapitaCommercial Trust CapitaLand Ltd. CapitaMall Trust City Developments Ltd. Fortune Real Estate Investment Trust Global Logistic Properties Ltd. Mapletree Industrial Trust Suntec Real Estate Investment Trust UOL Group Ltd. Wing Tai Holdings Ltd. (Cost $29,358,432) Spain 0.4% Lar Espana Real Estate Socimi SA*(Cost $4,276,211) Sweden 1.6% Castellum AB Fabege AB Hufvudstaden AB "A" Kungsleden AB (Cost $13,945,608) Switzerland 0.5% PSP Swiss Property AG (Registered)*(Cost $4,689,030) United Kingdom 6.3% British Land Co. PLC Capital & Counties Properties PLC Great Portland Estates PLC Hammerson PLC Land Securities Group PLC NewRiver Retail Ltd. Quintain Estates & Development PLC* St. Modwen Properties PLC UNITE Group PLC (Cost $46,785,293) United States 52.1% Alexandria Real Estate Equities, Inc. (REIT) American Campus Communities, Inc. (REIT) American Realty Capital Properties, Inc. (REIT) American Residential Properties, Inc. (REIT)* Associated Estates Realty Corp. (REIT) BioMed Realty Trust, Inc. (REIT) Boston Properties, Inc. (REIT) Brandywine Realty Trust (REIT) Camden Property Trust (REIT) Chesapeake Lodging Trust (REIT) Corporate Office Properties Trust (REIT) CubeSmart (REIT) DDR Corp. (REIT) DiamondRock Hospitality Co. (REIT) Douglas Emmett, Inc. (REIT) Duke Realty Corp. (REIT) DuPont Fabros Technology, Inc. (REIT) Equity One, Inc. (REIT) Equity Residential (REIT) Essex Property Trust, Inc. (REIT) Extra Space Storage, Inc. (REIT) Federal Realty Investment Trust (REIT) General Growth Properties, Inc. (REIT) Health Care REIT, Inc. (REIT) Healthcare Realty Trust, Inc. (REIT) Healthcare Trust of America, Inc. "A" (REIT) Host Hotels & Resorts, Inc. (REIT) Hudson Pacific Properties, Inc. (REIT) Kimco Realty Corp. (REIT) Lexington Realty Trust (REIT) (a) Liberty Property Trust (REIT) LTC Properties, Inc. (REIT) Paramount Group, Inc. (REIT) Pebblebrook Hotel Trust (REIT) Pennsylvania Real Estate Investment Trust (REIT) Prologis, Inc. (REIT) Public Storage (REIT) Regency Centers Corp. (REIT) RLJ Lodging Trust (REIT) Simon Property Group, Inc. (REIT) SL Green Realty Corp. (REIT) Spirit Realty Capital, Inc. (REIT) Strategic Hotels & Resorts, Inc. (REIT)* Sunstone Hotel Investors, Inc. (REIT) Taubman Centers, Inc. (REIT) The Macerich Co. (REIT) UDR, Inc. (REIT) Ventas, Inc. (REIT) Vornado Realty Trust (REIT) (Cost $426,793,627) Total Common Stocks (Cost $832,119,692) Warrant 0.0% Hong Kong Sun Hung Kai Properties Ltd., Expiration Date 4/22/2016*(Cost $0) Securities Lending Collateral 0.8% Daily Assets Fund Institutional, 0.11% (c) (d) (Cost $8,005,426) Cash Equivalents 0.4% Central Cash Management Fund, 0.08% (c) (Cost $4,292,331) % of Net Assets Value ($) Total Investment Portfolio (Cost $844,417,449) † Other Assets and Liabilities, Net Net Assets Portfolio holdings in real estate entities outside the United States are generally organized as either corporations, trusts or partnerships subject to the tax laws of their country of domicile. For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $889,002,261.At March 31, 2015, net unrealized appreciation for all securities based on tax cost was $84,929,715.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $136,610,211 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $51,680,496. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at March 31, 2015 amounted to $7,620,424, which is 0.8% of net assets. (b) Securities with the same description are the same corporate entity but trade on different stock exchanges. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust At March 31, 2015 the Deutsche Global Real Estate Securities Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks & Warrants Diversified 31.3 % Office 18.4 % Shopping Centers 11.1 % Apartments 11.0 % Regional Malls 8.9 % Health Care 7.1 % Hotels 4.0 % Industrial 3.5 % Storage 3.3 % Specialty Services 1.2 % Retail 0.2 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2015 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks Australia $ — $ $ $ Canada — — Channel Islands — — China — — Finland — — France — — Germany — — Hong Kong — — Ireland — — Italy — — Japan — — Netherlands — — Singapore — — Spain — — Sweden — — Switzerland — — United Kingdom — — United States — — Warrants — — Short-Term Investments (e) — — Total $ There have been no transfers between fair value measurement levels during the period ended March 31, 2015. (e) See Investment Portfolio for additional detailed categorizations. ITEM 2. CONTROLS AND PROCEDURES (a)The Chief Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on the evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b)There have been no changes in the registrant’s internal control over financial reporting that occurred during the registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant’s internal controls over financial reporting. ITEM 3. EXHIBITS Certification pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 (17 CFR 270.30a-2(a)) is filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Deutsche Global Real Estate Securities Fund, a series of Deutsche Securities Trust By: /s/Brian E. Binder Brian E. Binder President Date: May 22, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Brian E. Binder Brian E. Binder President Date: May 22, 2015 By: /s/Paul Schubert Paul Schubert Chief Financial Officer and Treasurer Date: May 22, 2015
